Citation Nr: 1008592	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-39 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 
2008, for the award of service connection for residuals of 
cold weather injury, right lower extremity.

2.  Entitlement to an effective date earlier than March 10, 
2008, for the award of service connection for residuals of 
cold weather injury, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO granted service connection for 
residuals of cold weather injury to the right and left lower 
extremities and assigned an effective date of March 10, 2008. 

In October 2009, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  In a September 1980 administrative decision, the RO 
denied the Veteran's claim for service connection for 
residuals of cold weather injury to his lower extremities.  
The notice was sent to the address the Veteran had provided 
in his application for benefits and was not returned as 
undeliverable.  The Veteran is presumed to have received this 
notice.  He did not appeal the decision, and it is final.

2.  The Veteran next filed an application to reopen the claim 
for service connection for residuals of cold weather injury 
to the lower extremities on March 10, 2008.

3.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for residuals 
of cold weather injury to the lower extremities between 1980 
and March 10, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 10, 
2008, for the award of service connection for residuals of 
cold weather injury, right lower extremity, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.155, 3.400 (2009).

2.  The criteria for an effective date earlier than March 10, 
2008, for the award of service connection for residuals of 
cold weather injury, left lower extremity, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  The current claim stems from an 
application to reopen the previously-denied claim of 
entitlement to service connection for residuals of cold 
weather injury to the lower extremities.  In the June 2008 
rating decision on appeal, the RO reopened the claim and 
granted it.  This means that the notice requirements of 
38 U.S.C.A. § 5103(a) have been met since the Veteran's claim 
was successfully reopened.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's 
notice of disagreement as to the effective date, the RO 
properly provided him with a statement of the case addressing 
the effective-date issue.

VA has not obtained any records in connection with the 
Veteran's claims for an earlier effective date, as these 
claims are based upon evidence already in the claims file.  
The Veteran has not submitted additional evidence except his 
testimony at a March 2009 Decision Review Officer hearing and 
an October 2009 Board hearing.  At the Board hearing, the 
Veteran had indicated he may submit additional evidence.  The 
undersigned granted the Veteran's request to hold the file 
open for 30 days so he could submit additional evidence.  He 
did not submit any additional evidence.  VA did not provide 
the Veteran with an examination in connection with this claim 
(for an earlier effective date), as it does not meet the 
statutory requirements for entitlement to a VA examination or 
medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) -(C) (West 
2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2008).  In 
sum, there is no evidence of any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

The Veteran argues that he warrants an earlier effective date 
for the award of service connection for residuals of cold 
weather injury to his lower extremities.  At the March 2009 
hearing before the Decision Review Officer, he testified he 
had filed a claim at the time he was being discharged from 
service in 1980.  He stated he never received notice as to 
taking a physical examination and therefore was unaware he 
had failed to report for an examination.  The Veteran stated 
that years later he went to the VA in a new location and 
filed his current claim.  He noted that he was informed he 
needed to appear for an examination, and he did.  The Veteran 
pointed out that when he filed his 2008 claim, he responded 
to every letter he received from VA.  He used this as 
evidence that he had not been informed in 1980 of the 
examination or of the failure to report for the examination 
since it would be unlike him to not respond to a VA request.  
The Veteran argued that VA should send mail that requires the 
veteran to provide a signature ensuring the veteran received 
the letter.  

The Veteran's testimony at the October 2009 Board hearing was 
very similar to that he provided in March 2009.  In noting 
the time difference between the 1980 claim and 2008 claim, 
the Veteran stated he had actually forgotten he had filed a 
claim in 1980, which was why he had never inquired about the 
1980 claim.  The reason for this was because the Veteran 
noted he had not lost any limbs as a result of his service.  
The Veteran talked about his having gone to the VA in 2008 
and discovering his claim had been denied in 1980 and filing 
an application to reopen the 1980 claim.  

By way of background, in July 1980, the Veteran submitted a 
VA Form 21-526e, Veteran's Application for Compensation or 
Pension at Separation from Service.  He attached a DA Form 
664, Service Member's Statement Concerning Application for 
Compensation from the Veterans Administration.  On both 
documents, the Veteran provided the same address.  Later that 
month, the Veteran submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, and, again, provided 
the same address he had previously.  In August 1980, the RO 
informed the Veteran that arrangements were being made for 
his physical examination and that he would be informed at a 
later date of the time and place of the examination.  An 
August 1980 VA Form 21-2507 shows that the Veteran failed to 
report for the scheduled examination.

In an August 1980 deferred rating, the rating specialist 
noted that the Veteran had failed to appear for the 
examination and that the military medical evidence was 
insufficient for the purposes of rating any residuals.  In 
September 1980, the RO informed the Veteran his claim had 
been denied for failing to report for the scheduled 
examination.  The notification letter was sent the same 
address the Veteran had provided on all the documents listed 
above.  The notification included notice of the Veteran's 
appeal rights.  He did not appeal the decision.

The next time the Veteran submitted a claim for service 
connection for residuals of cold weather injury to his lower 
extremities was on March 10, 2008.  As noted above, the RO 
reopened and granted service connection for residuals of cold 
weather injury to the right and left lower extremities, 
effective March 10, 2008.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later." 38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p).  The benefit sought must be 
identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
but need not be specific, see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an effective date earlier than March 10, 2008, 
for the award of service connection for residuals of cold 
weather injury to the lower extremities.  The reasons follow.

The Veteran's argument is that the 1980 administrative 
decision did not become final because he never received 
notice of the decision or of the examination.  The letter 
sent to the Veteran informing him of the examination date and 
time is not part of the claims file.  Thus, it is impossible 
to say whether the VA medical center (the medical center 
sends notice of the date and time of an examination) sent the 
notice to the proper address.  However, of record is a copy 
of the letter sent to the Veteran informing him his claim had 
been denied because he had failed to appear for the scheduled 
examination.  There is nothing in the record to indicate that 
the letter was returned as undeliverable.  

The Court of Appeals for Veterans Claims (Court) has held 
that there is a presumption of regularity that the Secretary 
of VA properly discharges his official duties by mailing a 
copy of a VA decision to the last known address of the 
appellant and the appellant's representative, if any, on the 
date that the decision was issued.  Woods v. Gober, 14 Vet. 
App. 214, 220 (2000); 38 U.S.C.A. § 7104(e).  Thus, because 
the letter was sent to the address the Veteran had provided 
in multiple documents and was not returned as undeliverable, 
the Veteran is presumed to have received the September 1980 
letter.  Id.; Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (VA need only mail notice to the last address of 
record for the presumption to attach). 

As to the Veteran's argument that he never received the 
notice regarding his failure to report for the examination, 
while the Board finds that the Veteran is sincere in 
believing he had not received notice, in order to rebut the 
presumption of regularity, he must submit "clear evidence to 
the effect that [VA's] regular mailing practices [were] not 
regular or that they were not followed."  Woods, 14 Vet. 
App. at 220.  The Veteran has made no attempt at such a 
showing here.  Rather, he has stated only that he did not 
receive it and that because he had been so responsive during 
his March 2008 claim, that such was evidence that he did not 
receive any letters from VA back in 1980.  Unfortunately, a 
statement that a letter was not received or that had the 
Veteran received the notice he would have responded is 
insufficient to rebut the presumption of regularity.  See 
id.; YT v. Brown, 9 Vet. App. 195, 199 (1996).  

The Board finds that the September 1980 administrative 
decision became final because the Veteran did not appeal the 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103.  Following the September 1980 decision, the next 
time the Veteran submitted an application to reopen the claim 
for service connection for residuals of cold weather injury 
was on March 10, 2008.  The RO reopened the claim and granted 
service connection for residuals of cold weather injury of 
the right and left lower extremities, effective March 10, 
2008.

Applying the law to the facts of this case, an effective date 
earlier than March 10, 2008, is not warranted.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be, "[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 
("The Court thus holds that the effective-date statute, 38 
U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed.").  As there was a final denial in 1980 
and the 2008 claim was the first claim filed after the 1980 
decision, the proper effective date is March 10, 2008.

The Board has thoroughly reviewed the evidence of record 
between September 1980 and March 2008 to see if the Veteran 
filed a formal claim, an informal claim, or expressed a 
written intent to file a claim for service connection for 
residuals of cold weather injury to the lower extremities, 
but finds nothing in the record to support such a finding 
that a claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155 
(2009).  In fact, there is nothing in the claims file between 
the 1980 decision and the Veteran's March 2008 informal 
claim.

For the reasons described above, the preponderance of the 
evidence is against the claim for entitlement to an effective 
date earlier than March 10, 2008, for the award of service 
connection for residuals of cold weather injury to the lower 
extremities.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

The Board notes that while it believes the Veteran does not 
remember having received the 1980 administrative decision of 
his failure to report for the examination, the fact remains 
that the letter was sent to the address the Veteran had 
provided to VA, it was not returned as undeliverable, and he 
is presumed to have received the letter.  The Board regrets 
that a more favorable decision could not be made in this 
case.  




ORDER

An effective date earlier than March 10, 2008, for the award 
of service connection for residuals of cold weather injury, 
right lower extremity, is denied.

An effective date earlier than March 10, 2008, for the award 
of service connection for residuals of cold weather injury, 
left lower extremity, is denied.



______________________________________________
NANCY RIPPEL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


